Citation Nr: 1034956	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1982 
until April 1991, and from October 1991 until August 2003, to 
include periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  The Veteran is noted to 
have served on ACDUTRA from March 1983 to September 1983, along 
with four prior months of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied service connection for the above-referenced 
claim.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board held at the RO.  A 
transcript of that hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In a March 2008 statement and during the May 2010 Travel Board 
hearing, the Veteran indicated that he was awarded disability 
benefits from the Social Security Administration due to his 
bilateral knee disorder.  Upon review of the claims file, the 
records associated with the Veteran's Social Security 
Administration benefits are currently not of record.  The Board 
notes that once VA is put on notice that the Veteran is in 
receipt of Social Security Administration benefits, VA has a duty 
to obtain the records associated with that decision.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the 
RO/AMC should attempt to obtain the decision which granted these 
benefits and any associated medical records.

Here, the Veteran claims that his current bilateral knee disorder 
is related to his service in the Army National Guard.  The 
Veteran acknowledges that he had a bilateral knee condition prior 
to his military service.  However, he claims that his condition 
was permanently worsened or aggravated due to an injury he 
sustained in October 2002 during his National Guard service.  The 
claims file reflects that the Veteran currently has a diagnosed 
bilateral knee disorder, but it remains unclear whether his 
present disorder is related to his period of active service.  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 
 
Active military, naval, or air service also includes any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated by the line of active duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than 
full-time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 
 
Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing active 
duty training, or from injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 
1131.  However, presumptive periods do not apply for either 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App 474 
(1991).

The claims file reflects that the Veteran was noted to have a 
bilateral knee disorder, diagnosed as bilateral medical 
compartment degenerative changes in both knees, which pre-existed 
his military service.  Service treatment records show that the 
Veteran injured both knees in October 2002 while he was on 
inactive duty training.  Subsequently, the Veteran's private 
physician, R.G.D., M.D., noted the Veteran's October 2002 injury 
and stated that the incident made his bilateral knee pain worse.  
In a June 2010 letter, Dr. R.G.D. opined that the October 2002 
injury to his knees exacerbated the Veteran's otherwise quiescent 
pre-existing bilateral knee condition and led to the progression 
of his degenerative changes in his knee and precipitated the 
events of the disease progression.  While Dr. R.G.D.'s opinion is 
favorable to the Veteran, the Board finds it to be inadequate 
with which to decide the present claim, as the physician failed 
to provide the basis for his the opinion reached.  

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the medical 
evidence is unclear as to whether the Veteran's current bilateral 
knee disorder was aggravated during any qualifying period of 
military service (active duty, ACDUTRA, INACDUTRA).  In this 
regard, the Board notes that assistance by VA includes providing 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an appropriate VA 
examination to assess the nature and etiology of his current 
bilateral knee disorder to determine whether his disorder was 
aggravated by or is otherwise related to his period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request copies of any 
decision(s) and accompanying medical records 
submitted in support of any claim by the 
Veteran for disability benefits from the 
Social Security Administration.  If records 
are unavailable, Social Security 
Administration should so indicate, and the 
record should be annotated to reflect as 
such.

2.  The RO/AMC shall ensure that all of the 
Veteran's available service personnel records 
from his entire military service are obtained 
to fully document the exact dates of any 
active duty, ACDUTRA, or INACDUTRA.

3.  The RO/AMC shall schedule the Veteran for 
a VA joints examination in order to determine 
the nature and etiology of the Veteran's 
claimed bilateral knee disorder.  The entire 
claims file and a copy of this Remand must be 
reviewed by the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 
 
Based on examination findings, as well as a 
review of the record showing a bilateral knee 
injury during inactive duty training, the 
examiner is requested to render an opinion as 
to whether there is any relationship between 
the Veteran's current bilateral knee disorder 
and his period of active service. 
 
Specifically, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral knee 
disorder was caused or permanently aggravated 
by any qualifying  period of military service 
(active duty, ACDUTRA, or INACDUTRA), to 
include the October 2002 bilateral knee 
injury.  The examiner should also consider 
any documented reports of knee injuries that 
occurred while Veteran was a civilian and not 
during his military service. 
 
Any opinions expressed must be accompanied by 
a complete rationale.  It is requested that 
the examiner consider and reconcile any 
additional opinions and diagnoses of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to render 
an opinion with resort to mere speculation, 
he or she should so state and explain why an 
opinion cannot be provided.  

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim for service connection for a 
bilateral knee disorder.  If either the 
benefits sought on appeal remain denied, 
provide the Veteran with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


